DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Formal Matters
Applicant’s arguments filed after final in the reply filed on January 13, 2021 are acknowledged and have been fully considered.  Claims 17-30 are pending. Claims 17-30 are under consideration in the instant office action. A rejoinder of claims 25 and 28-30 is performed as set forth below in the instant office action. Claims 1-16 are cancelled.
Rejoinder of claims 25 and 28-30
Claims 17-24 and 26-27 are allowable. The restriction requirement between invention I  drawn to the press-coated tablet and Invention II drawn to a method of alleviating pain and /or inflammation by administering the press-coated tablet of the first invention, as set forth in the Office action mailed on  January 13, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between invention I drawn to the press-coated tablet and Invention II drawn to a method of alleviating pain and /or inflammation by administering the press-coated tablet of the first invention and also the species election requirements are hereby withdrawn. Claims 25 which is drawn to species of active agent and 28-30 directed to a method of alleviating pain and /or inflammation by administering the press-coated tablet of the first invention are no longer withdrawn from further consideration because claims 25 and 28-30 require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn. 

Examiner’s Statement of Reasons for Allowance
The application is allowed as per the decision rendered by the Patent trial and Appeal Board on December 18, 2017 on the parent application 13/582,940. This application is a continuation of the parent application 13/582,940 which is issued in to US Patent No. 10137091. Furthermore the claims are allowed as per the clear record of prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIGABU KASSA/Primary Examiner, Art Unit 1619